DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 17/394,316 filed 08/04/2021.

Claims Status
2.	This office action is based upon claims received on 08/04/2021, which replace all prior or other submitted versions of the claims.
-Claims 1-19 are pending.
-Claims 1-7, 9-19 are rejected.
-Claim 8 is objected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

5.            Acknowledgment is made of the national stage Application/Control Number: 16/497,408 based upon a continuation of  PCT/CN2018/078990 filed 03/14/2018 as noted by applicant on Application Data Sheet. Acknowledgment is also made of a continuation of 16/497,408 filed 24/09/2019 as noted by applicant on Application Data Sheet.
 
Information Disclosure Statement
6.            The information disclosure statement (IDS) submitted on 02/03/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s note
7.	Regarding IDS referenced above, the IDS references document number 2016518062 A being associated with COUNTRY CN.  However, documents submitted for consideration with IDS lists JP 2016518062 (A).

Claim Objections (minor informalities)
8.            Claim 4, 7, 9, 12, 13, 15, 16, 18 and 19 are objected to because of the following informalities:
	
A.	Claim 4 recites as follows “further comprising: establishing, the UE, the one or more secondary MAC entities….”,  where the phrase “the UE” is interpreted by examiner as containing a possible inadvertent omission, appearing to leave out the word “at” or “by” before the phrase “the UE”.  The examiner is interpreting the identified portion of claim 4 as having the word “by” before the phrase “the UE”.  Appropriate clarification and correction is requested for Claim 4.

B.	Claim 7 recites “logical channels corresponding to a bearer for which packet duplication mode is configured or activated”, and Claim 9 recites “logical channels corresponding to a bearer for which packet duplication mode is configured or activated; and the one or more secondary MAC entities are configured to only bear logical channels corresponding to a bearer for which packet duplication mode is configured or activated”.  Both Claims 7 and 9 are presented ad depending from independent claim 1, where Claim 1 also presents “logical channels” in the recitation “through one of logical channels”.  While it appears the “logical channels” of claim 7 and 9 could potentially refer to logical channels different from “logical channels”, questions could be raised as to whether “logical channels” as recited in claim 7 and 9 refer back to  logical channels as recited in claim 1 or the recitation in claim 9 presents “logical channels” different from that introduced in claim 1.  
Examiner interprets the subject claims listed as best possible.  Appropriate clarification and/or correction as applicable is requested for Claims 7, 9.

C.	Claims 13, 15, 16 all recite the terms “the logical channels or logical channel groups corresponding to the master MAC entity and the one or more secondary MAC entities”.  Claims 13, 15, 16 depend via claim 10 to claim 1, and the terms “or logical channel groups” appear to be introduced in Claim 10 for the first time.  While subsequent references to “the logical channels or logical channel groups corresponding to the master MAC entity and the one or more secondary MAC entities”, in claims 13, 15, 16 appear to find possible antecedent basis in the first introductory recitation in claim 10, it is suggested a “the” also be added to “logical channel groups” in the referenced subsequent references in claims 13, 15, 16 as in “the logical channels or” the “logical channel groups corresponding to the master MAC entity and the one or more secondary MAC entities” to avoid any potential questions raised as to such antecedent basis. Examiner interprets the subject claims listed as best possible.  Appropriate clarification and/or correction as applicable is requested for Claims 13, 15, 16.

D.	Claim 16 recites “a repetition of ID” wherein “ID” is an abbreviation not spelled out in the claims.  While it appears ID is intended to convey possible identification, identifiers etc., questions are raised as to applicant’s intent for such recitation of “ID”.  Examiner interprets the subject claim listed as best possible. Appropriate clarification and/or correction as applicable is requested for Claim 16. Additionally the abbreviation “ID” should be spelled out to avoid questions noted.

E.	Claim 16 recites “the master MAC entity and the one or more secondary MAC entities” and later recites  “the MAC entities”.  While it appears “the MAC entities” may refer back to MAC entities in “the one or more secondary MAC entities”, it is requested applicant consider appropriate references in the subject claim language be made to avoid questions as to whether “the MAC entities” potentially also reference the MAC entities noted or other MAC entities.  Examiner interprets the subject claim listed as best possible. Appropriate clarification and/or correction as applicable is requested for Claims 16. 

F. 	Claim 18 and Claim 19 are recited as methods according to the respective independent claims. For clarity and consistency, it is suggested to incorporate steps/processes recited in claim 1 and claim 17 into claim 18 and claim 19 respectively and presented appropriately.

Double Patenting
9.        The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of Parent Application 16/497408 with US Patent No. US-11025729-B2 as listed below. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed and covered by Parent Application 16/497408 with US Patent No. US-11025729-B2, with the instant claims of the present application being slightly different in scope and being fully covered and/or disclosed by Parent Application 16/497408 with US Patent No. US-11025729-B2 (i.e., anticipation type of ODP).  
The table below shows a comparison listing of Claims of the instant application, with claims  of Parent Application 16/497408 with US Patent No. US-11025729-B2. 
Claim
Instant Application No. 17/394316– Pub No. US 20210368386 A1
Parent Application 16/497408 with US Patent No. US-11025729-B2
Claim
1






































1










2





3




4








5








6

















7











8











9














10










11




12
















13




















14




15















16
















17




































17

18






19





1. A method of transmitting data applied to a user equipment (UE), comprising: transmitting, by the UE, duplicated transmission data to different radio link control (RLC) entities respectively when a network side configures or activates a packet duplication mode for a bearer; transmitting, by one of the different RLC entities, the transmission data through one of logical channels to a master medium access control (MAC) entity and transmitting, by each of the others of the different RLC entities, the transmission data through a different one of the logical channels to a different one of one or more secondary MAC entities; and transmitting, by the master MAC entity and the one or more secondary MAC entities, the transmission data to the network side through different carriers; wherein prior to the transmitting, by the UE, the duplicated transmission data to the different RLC entities respectively, the method further comprises: transmitting a UE capability to the network side, the UE capability carrying capability indication information indicating whether a packet duplication is supported or not.  











Claim 1 see above 










2. The method according to claim 1, wherein each of the logical channels corresponds to one RLC entity and each of the logical channels corresponds to one MAC entity.  

3. The method according to claim 1, wherein the one or more secondary MAC entities are established together with the master MAC entity.  

4. The method according to claim 1, further comprising: establishing, the UE, the one or more secondary MAC entities corresponding to the bearer for which packet duplication mode is configured or activated when the network side configures or activates the packet duplication mode for the bearer.  

5. The method according to claim 4, further comprising: releasing, by the UE, the one or more secondary MAC entities corresponding to the bearer for which packet duplication mode is configured or activated when the network side deconfigures or deactivates the packet duplication mode for the bearer.  

6. The method according to claim 1, wherein prior to the transmitting, by the UE, the duplicated transmission data to the different RLC entities respectively, the method further comprises: receiving a mapping between the carriers and the master MAC entity and the one or more secondary MAC entities that is configured by the network side semi-statically or dynamically; or receiving a mapping between the logical channels and the master MAC entity and the one or more secondary MAC entities or a mapping between the logical channels and the carriers that is configured by the network side semi-statically or dynamically.  


7. The method according to claim 1, wherein both the master MAC entity and the one or more secondary MAC entities are configured to bear a logical channel corresponding to a bearer for which packet duplication mode is not configured or activated and logical channels corresponding to a bearer for which packet duplication mode is configured or activated.  

8. The method according to claim 7, wherein when one of the one or more secondary MAC entities is released, the logical channel corresponding to the bearer for which packet duplication mode is not configured or activated that is borne on the released one of the one or more secondary MAC entities is automatically transferred to be borne on the master MAC entity.  

9. The method according to claim 1, wherein the master MAC entity is configured to bear a logical channel corresponding to a bearer for which packet duplication mode is not configured or activated and logical channels corresponding to a bearer for which packet duplication mode is configured or activated; and the one or more secondary MAC entities are configured to only bear logical channels corresponding to a bearer for which packet duplication mode is configured or activated.  


10. The method according to claim 1, further comprising: determining whether to trigger a buffer state reporting (BSR); and reporting to the network side buffer sizes of the logical channels or logical channel groups corresponding to the master MAC entity and the one or more secondary MAC entities when it is determined the BSR is to be triggered.  


11. The method according to claim 10, wherein the determining whether to trigger the BSR is performed based on the UE.  

12. The method according to claim 11, wherein the reporting to the network side the buffer sizes of the logical channels or logical channel groups corresponding to the master MAC entity and the one or more secondary MAC entities comprises: reporting to the network side the buffer sizes of the logical channels or logical channel groups corresponding to the master MAC entity and the one or more secondary MAC entities by using a carrier corresponding to any one MAC entity of the master MAC entity and the one or more secondary MAC entities.  



13. The method according to claim 12, wherein the reporting to the network side the buffer sizes of the logical channels or logical channel groups corresponding to the master MAC entity and the one or more secondary MAC entities comprises: reporting to the network side the buffer sizes of the logical channels or logical channel groups corresponding to the master MAC entity and the one or more secondary MAC entities through one BSR MAC control element (CE); or reporting to the network side the buffer sizes of the logical channels or logical channel groups corresponding to the master MAC entity and the one or more secondary MAC entities through a plurality of BSR MAC CEs in one MAC protocol data unit (PDU).  


14. The method according to claim 10, wherein the determining whether to trigger the BSR is performed based on a MAC entity.  

15. The method according to claim 14, wherein the reporting to the network side the buffer sizes of the logical channels or logical channel groups corresponding to the master MAC entity and the one or more secondary MAC entities comprises: reporting to the network side the buffer sizes of the logical channels or logical channel groups corresponding to the master MAC entity and the one or more secondary MAC entities by using a carrier corresponding to the MAC entity or a carrier corresponding to other MAC entity.  


16. The method according to claim 13, wherein the reporting to the network side the buffer sizes of the logical channels or logical channel groups corresponding to the master MAC entity and the one or more secondary MAC entities comprises: adding identification information in the BSR MAC CE to identify a correspondence between the logical channels or logical channel groups and the MAC entities when a carrier used in BSR MAC CE transmission is not limited and there is a repetition of ID among the logical channels or logical channel groups corresponding to different MAC entities.  


17. A method of transmitting data applied to a network side device, comprising: receiving, by a master medium access control (MAC) entity and one or more secondary MAC entities of a network side device, duplicated transmission data transmitted by a user equipment (UE) through different carriers when a packet duplication mode is configured or activated for a bearer; transmitting, by the master MAC entity and the one or more secondary MAC entities, the transmission data to different radio link control (RLC) entities through different logical channels; and transmitting, by the RLC entities, received transmission data to a Packet Data Convergence Protocol (PDCP) entity; wherein before the packet duplication mode is configured or activated for the bearer, the method further comprises: receiving a UE capability sent by the UE, the UE capability carrying capability indication information indicating whether a packet duplication is supported or not.  












Claim 17 see above 

18. A user equipment (UE), comprising a processor and a memory, wherein the processor is configured to read and execute a program stored in the memory to implement steps of the method according to claim 1.  

19. A network side device, comprising a processor and a memory, wherein the processor is configured to read and execute a program stored in the memory to implement steps of the method according to claim 17.

1. A method of transmitting data applied to a user equipment (UE), comprising: transmitting, by the UE, duplicated transmission data to different radio link control (RLC) entities respectively when a network side configures or activates a packet duplication mode for a bearer; transmitting, by one of the different RLC entities, the transmission data through one of logical channels to a master medium access control (MAC) entity and transmitting, by each of the others of the different RLC entities, the transmission data through a different one of the logical channels to a different one of one or more secondary MAC entities; and transmitting, by the master MAC entity and the one or more secondary MAC entities, the transmission data to the network side through different carriers; wherein both the master MAC entity and the one or more secondary MAC entities are configured to bear a logical channel corresponding to a bearer for which packet duplication mode is not configured or activated and logical channels corresponding to a bearer for which packet duplication mode is configured or activated; wherein when one of the one or more secondary MAC entities is released, the logical channel corresponding to the bearer for which packet duplication mode is not configured or activated that is borne on the released one of the one or more secondary MAC entities is automatically transferred to be borne on the master MAC entity. 

15. The method according to claim 1, wherein prior to the transmitting, by the UE, the duplicated transmission data to the different RLC entities respectively, the method further comprises: transmitting a UE capability to the network side, the UE capability carrying capability indication information indicating that the bearer using packet duplication mode is supported.

2. The method according to claim 1, wherein each of the logical channels corresponds to one RLC entity and each of the logical channels corresponds to one MAC entity.

3. The method according to claim 1, wherein the one or more secondary MAC entities are established together with the master MAC entity.

4. The method according to claim 1, further comprising: establishing, by the UE, the one or more secondary MAC entities corresponding to the bearer for which packet duplication mode is configured or activated when the network side configures or activates the packet duplication mode for the bearer.

5. The method according to claim 4, further comprising: releasing, by the UE, the one or more secondary MAC entities corresponding to the bearer for which packet duplication mode is configured or activated when the network side deconfigures or deactivates the packet duplication mode for the bearer.

6. The method according to claim 1, wherein prior to the transmitting, by the UE, the duplicated transmission data to the different RLC entities respectively, the method further comprises: receiving a mapping between the carriers and the master MAC entity and the one or more secondary MAC entities that is configured by the network side semi-statically or dynamically; or receiving a mapping between the logical channels and the master MAC entity and the one or more secondary MAC entities or a mapping between the logical channels and the carriers that is configured by the network side semi-statically or dynamically.

See claim 1











See claim 1











7. The method according to claim 1, wherein the master MAC entity is configured to bear a logical channel corresponding to a bearer for which packet duplication mode is not configured or activated and logical channels corresponding to a bearer for which packet duplication mode is configured or activated; and the one or more secondary MAC entities are configured to only bear logical channels corresponding to a bearer for which packet duplication mode is configured or activated.

8. The method according to claim 1, further comprising: determining whether to trigger a buffer state reporting (BSR); and reporting to the network side buffer sizes of the logical channels or logical channel groups corresponding to the master MAC entity and the one or more secondary MAC entities when it is determined the BSR is to be triggered.

9. The method according to claim 8, wherein the determining whether to trigger the BSR is performed based on the UE.

10. The method according to claim 9, wherein the reporting to the network side the buffer sizes of the logical channels or logical channel groups corresponding to the master MAC entity and the one or more secondary MAC entities comprises: reporting to the network side the buffer sizes of the logical channels or logical channel groups corresponding to the master MAC entity and the one or more secondary MAC entities by using a carrier corresponding to any one MAC entity of the master MAC entity and the one or more secondary MAC entities.

11. The method according to claim 10, wherein the reporting to the network side the buffer sizes of the logical channels or logical channel groups corresponding to the master MAC entity and the one or more secondary MAC entities comprises: reporting to the network side the buffer sizes of the logical channels or logical channel groups corresponding to the master MAC entity and the one or more secondary MAC entities through one BSR MAC control element (CE); or reporting to the network side the buffer sizes of the logical channels or logical channel groups corresponding to the master MAC entity and the one or more secondary MAC entities through a plurality of BSR MAC CEs in one MAC protocol data unit (PDU).

12. The method according to claim 8, wherein the determining whether to trigger the BSR is performed based on a MAC entity.

13. The method according to claim 12, wherein the reporting to the network side the buffer sizes of the logical channels or logical channel groups corresponding to the master MAC entity and the one or more secondary MAC entities comprises: reporting to the network side the buffer sizes of the logical channels or logical channel groups corresponding to the master MAC entity and the one or more secondary MAC entities by using a carrier corresponding to the MAC entity or a carrier corresponding to other MAC entity.

14. The method according to claim 11, wherein the reporting to the network side the buffer sizes of the logical channels or logical channel groups corresponding to the master MAC entity and the one or more secondary MAC entities comprises: adding identification information in the BSR MAC CE to identify a correspondence between the logical channels or logical channel groups and the MAC entities when a carrier used in BSR MAC CE transmission is not limited and there is a repetition of ID among the logical channels or logical channel groups corresponding to different MAC entities.

17. A method of transmitting data applied to a network side device, comprising: receiving, by a master medium access control (MAC) entity and one or more secondary MAC entities of a network side device, duplicated transmission data transmitted by a user equipment (UE) through different carriers when a packet duplication mode is configured or activated for a bearer; transmitting, by the master MAC entity and the one or more secondary MAC entities, the transmission data to different radio link control (RLC) entities through different logical channels; and transmitting, by the RLC entities, received transmission data to a Packet Data Convergence Protocol (PDCP) entity; wherein both the master MAC entity and the one or more secondary MAC entities are configured to bear a logical channel corresponding to a bearer for which packet duplication mode is not configured or activated and logical channels corresponding to a bearer for which packet duplication mode is configured or activated; wherein when one of the one or more secondary MAC entities is released, the logical channel corresponding to the bearer for which packet duplication mode is not configured or activated that is borne on the released one of the one or more secondary MAC entities is automatically transferred to be borne on the master MAC entity.

See Claim 15 above

16. A user equipment (UE), comprising a processor and a memory, wherein the processor is configured to read and execute a program stored in the memory to implement steps of the method according to claim 1.

18. A network side device, comprising a processor and a memory, wherein the processor is configured to read and execute a program stored in the memory to implement steps of the method according to claim 17.
1






































15










2





3




4








5








6

















1











1











7














8










9




10
















11




















12




13















14
















17




































15

16






18









Claim Rejections - 35 USC § 103
13.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

14.            Claims 1-6, 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et. al (US-20190268799-A1) referenced herein as Hong in view of XIAO et. al (US-20190327607-A1) referenced hereafter as “XIAO”, further in view of XIAO et al. (US-20200029379-A1) referenced hereafter as “XIAO2”.
Regarding Claim 1. Hong teaches: A method of transmitting data applied to a user equipment (UE) (Hong – FIG. 6, FIG. 2  & ¶ 0102… operations of a UE ¶0103… for configuring data duplicate transmission using CA),
comprising: transmitting, by the UE, duplicated transmission data to different radio link control (RLC) entities respectively (Hong - FIG. 6 & ¶0097…For UL transmission, a PDCP entity of the UE duplicates or copies PDCP PDUs (or PDCP SDUs) …. for transmitting data in duplicate ….submits the duplicated or copied PDCP PDUs …. to a lower layer(s) ; FIG. 6 & ¶0137-¶0138 (lines 1-4): ….UE 601 configured to transmit data in duplicate using two MAC entities through one or more carriers according to CA; NOTE: a UE that is configured for UL transmission i.e. transmitting by UE duplicated PDCP PDUs i.e. transmission data to lower layers comprising at least two separate RLCs entities individually i.e. different RLC entities respectfully linked to two separate MAC entities) 
when a network side configures or activates a packet duplication mode for a bearer (Hong FIG. 6 & ¶00138 see above…. UE configured….; ¶0097 See above; ¶0098….PDCP entity of the base station receives the PDCP PDUs….. base station may transmit configuration information for indicating or processing such an operation to the UE; FIG. 2 & ¶0103  (lines 1-3)  S210 UE may receive, ….. high layer signaling …. for configuring data duplicate transmission;¶0104 (lines 1-5): ….UE may …..receive an RRC message including RLC configuration information for performing duplicate transmission ….. a plurality of carriers; In ¶ [0105] (lines 1-7) ….information for configuring the duplicate transmission may include information on a plurality of RLC entities configured in the UE ….., logical channel information associated with each RLC entity, information for associating each RLC entity with one PDCP entity, or MAC entity configuration information for the duplicate transmission: NOTE: UE receives configuration information via RRC message or higher layer signaling from Base Station configuring the UE with individual RLC entities, Logical Channels, MAC entities to perform data duplicate transmission i.e. network side configures or activates a packet duplication mode, enabling duplication of PDCP PDUs i.e. for a data bearer comprising PDCP PDUs or SDUs);
transmitting, by one of the different RLC entities, the transmission (Hong - FIG. 6 & ¶0097…See above ….submits the duplicated or copied PDCP PDUs …. to a lower layer(s) ; ¶0098;¶0137-¶0138 (lines 1-4) See above; NOTE: PDCP PDUs transmitted to the lower layers a which includes duplicated PDUs transmitted via the individual RLC entities to the MAC entities i.e. transmitted by the one or more RLC entities the transmission data, as connected as in FIG. 6) through one of logical channels (Hong – FIG. 6, FIG. 2 & ¶0106….configure a logical channel associated with the first RLC entity and a logical channel associated with the second RLC entity to one medium access control (MAC) entity at step S220; NOTE: logical channel connects first RLC to a MAC entity) to a master medium access control (MAC) entity (Hong - ¶0142 ….first MAC entity may provide all or most parts of the MAC procedure performed in the two MAC entities, and the second MAC entity may perform some restricted functionalities; NOTE: first MAC entity of FIG. 6 is the master MAC entity) and transmitting, by each of the others of the different RLC entities, the transmission data (Hong - FIG. 6 & ¶0097…See … to a lower layer(s) ; ¶0098;¶0137-¶0138 (lines 1-4) See above; NOTE: PDCP PDUs transmitted to the lower layers a which includes duplicated PDUs transmitted via the individual RLC entities to the MAC entities i.e. transmitted by the one or more RLC entities the transmission data, as connected as in FIG. 6) through a different one of the logical channels to a different one of one or more secondary MAC entities (Hong – FIG. 6 & ¶0137-¶0138 See above; ¶0142 see above….. the second MAC entity may perform one or more of a function of associating data transmitted/received from a second RLC entity that belongs to one radio bearer with a logical channel or a routing function related to this; NOTE: As depicted in FIG. 6 a second RLC is connected via a channel to a second MAC, where the second MAC entity performs restricted functions including associating or routing data associated with a logical channel i.e. duplicated data transmitted through second RLC entity to Secondary second RLC routed via a logical channel); 
and transmitting, by the master MAC entity and the one or more secondary MAC entities, the transmission data to the network side through different carriers (Hong – FIG. 6 Illustrate component carriers CCa and CCb mapped to corresponding RLCs and Mac of the UE and Basestation side; See ¶0138 (lines 1-4); NOTE: two MAC elements illustrated tied to respective RLC entities on the UE side transmit the duplicated transmission data via CCa and CCb (Carriers) to the corresponding basestation side entities/network); 
wherein prior to the transmitting, by the UE, the duplicated transmission data to the different RLC entities respectively, the method further comprises: 
transmitting a UE capability to the network side, the UE capability carrying capability indication information indicating whether a packet duplication is supported (Hong – See FIG. 6, FIG. 3  & ¶ 0123 (lines 1-6) When the data duplicate transmission is activated, the base station may receive, …. a buffer status report …. including PDCP data volume..… step S330; In ¶ 0124 (lines 1-5 ) : the UE may transmit the buffer status report ….. depending on a buffer status report triggering condition, and the base station may receive the buffer status report; In ¶0298 (lines 1-14) & ¶300 (lines 1-15)  When UL data becomes available for transmission for two logical channels associated with a radio bearer configured for duplicate transmission or ….., it is necessary to transmit a BSR quickly if UL data which belong to the radio bearer are generated continuously and as such a MAC CE for a BSR included in padding is configured to have higher priority than data from any logical channel; NOTE: UE transmits Buffer Status Report to network side indicating that data duplicate transmission capability or mode is enabled and based upon a triggering condition, before UL data in UE buffer can be transmitted) 
or not.
Hong does not appear to explicitly disclose or strongly suggest: or not
XIAO discloses: transmitting, by one of the different RLC entities, the transmission data through one of channels to a master medium access control (MAC) entity and transmitting, by each of the others of the different RLC entities, the transmission data through a different one of the channels to a different one of one or more secondary MAC entities (XIAO – FIG. 1 & ¶ 0099…. a schematic …. of downlink split bearer data duplication transmission between a base station and UE …… understood that uplink split bearer with data duplication transmitted between the base station and the UE can adopt the same protocol architecture, in which case data is sent from the UE to the base station and the arrow in FIG. 1 is reversed …… a PDCP PDU data duplicate multi-connection manner, each PDCP PDU is sent to a receiving party via a plurality of RLC entities; NOTE: UE transmits duplicated PDCP PDUs via multiple RLC entities i.e. at least two RLC entities, each RLC connected to separate MAC entities associated with a master base station and secondary base station respectively i.e. at least two MAC entities a master MAC and a secondary MAC, connected via separate channels i.e. first RLC connected to master MAC via one and the second RLC connected to the secondary MAC via a different channel );
wherein prior to the transmitting, by the UE, the duplicated transmission data to the different RLC entities respectively, the method further comprises: 
transmitting a UE capability to the network side, the UE capability carrying capability indication information indicating whether a packet duplication is supported or not (XIAO – FIG. 9 & ¶0126 ….. S901, … base station 820 sends the UE capability query message to the UE; ¶0127….step S903, the transceiver 821 of the base station 820 receives, from the UE, the UE capability information; ¶0905….step S905, ….. base station 820 configures ….multi-connection transmission according to the UE capability; ¶0131…. if the UE supports the split bearer with data duplication and/or the SCG bearer with data duplication, the UE capability information message indicates that the UE supports the split bearer with data duplication and/or the SCG bearer with data duplication; or if the UE supports the split bearer with link selection …..; NOTE: prior to Step 905 configuring multiconnection according to UE capability (i.e. transmission with data duplication if so indicated) , UE is queried for UE capability at Step 901, and subsequently transmits capability i.e. transmitting by UE capability, to the base station indicating information indicating whether UE capability supports data duplication or other configuration i.e. or not)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hong with teachings of XIAO, since XIAO enables a base station to efficiently configure an appropriate bearer type according to the capability of the UE, and prevents retransmission of uplink or downlink data (XIAO ¶0057, abstract)
While Hong in view of XIAO teaches: A method of transmitting data applied to a user equipment (UE), comprising: transmitting, by the UE, duplicated transmission data to different radio link control (RLC) entities respectively when a network side configures or activates a packet duplication mode for a bearer; transmitting, by one of the different RLC entities, the transmission data through one of logical channels to a master medium access control (MAC) entity and transmitting, by each of the others of the different RLC entities, the transmission data through a different one of the logical channels to a different one of one or more secondary MAC entities; and transmitting, by the master MAC entity and the one or more secondary MAC entities, the transmission data to the network side through different carriers; wherein prior to the transmitting, by the UE, the duplicated transmission data to the different RLC entities respectively, the method further comprises: transmitting a UE capability to the network side, the UE capability carrying capability indication information indicating whether a packet duplication is supported or not;
Assuming arguendo (emphasis added – Hong in view of XIAO discloses the subject elements as noted including the limitation “a different one of the logical channels”) Hong in view of XIAO does not appear to explicitly disclose or strongly suggest: the logical channels
XIAO2 discloses: transmitting, by one of the different RLC entities, the transmission data through one of logical channels to a master medium access control (MAC) entity and transmitting, by each of the others of the different RLC entities, the transmission data through a different one of the logical channels to a different one of one or more secondary MAC entities ( XIAO2 FIG. 1 & ¶0056  ….downlink transmission of a packet duplication MCG split DRB between a base station and user equipment (UE)….. uplink transmission of the packet duplication MCG split DRB between the base station and the UE …..adopt the same protocol architecture….the arrows in FIG. 1 are reversed; FIG. 3B & ¶0061…. FIG. 3B, one DRB is mapped to one PDCP entity, two RLC entities and two logical channels, and two MAC entities; NOTE: UE transmits duplicated PDCP PDUs via multiple RLC entities i.e. at least two RLC entities, each RLC connected to separate MAC entities associated with a master base station and secondary base station respectively i.e. at least two MAC entities a master MAC and a secondary MAC, connected via separate logical channels i.e. first RLC connected to master MAC via one logical channel and the second RLC connected to the secondary MAC via a different logical channel.  While not utilized in this rejection, appropriate disclosures are also noted in FUTAKI et al. (US-20200275315-A1), XIAO et. al (US-20210112610-A1));
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hong in view of XIAO with teachings of XIAO2, since XIAO2 enables a base station to configure a packet duplication DRB for user equipment (UE) and including how to enable user equipment to calculate data to be transmitted by a PDCP entity, thereby allowing for the utilization of known communication procedures to yield predictable results for packet duplication (XIAO2 - ¶0004).

Regarding Claim 2. Hong in view of XIAO and XIAO2 teaches: The method according to claim 1, 
furthermore Hong discloses: wherein each of the logical channels corresponds to one RLC entity and each of the logical channels corresponds to one MAC entity (Hong - FIG. 2 & ¶0105 see claim 1; FIG. 3 & ¶ 0121….UE may configure with an additional RLC entity ….A plurality of additional RLC entities may be configured according to the configuration of the base station….first RLC…second RLC.…logical channel…MAC…; FIG. 6 & ¶0137-¶0138 See claim 1….;NOTE: as disclosed and illustrated in FIG. 6, each of first RLC and second RLC entity are connected to a first and second MAC via separate channels disclosed as logical channels ).  
furthermore XIAO2 discloses: wherein each of the logical channels corresponds to one RLC entity and each of the logical channels corresponds to one MAC entity (XIAO2 - FIG. 1 & ¶0056  See claim 1; FIG. 3B & ¶0061 see claim 1; NOTE: each of first RLC and second RLC entity are connected to a first and second MAC via separate logical channels)

Regarding Claim 3. Hong in view of XIAO and XIAO2 teaches: The method according to claim 1, 
furthermore Hong discloses: wherein the one or more secondary MAC entities are established together with the master MAC entity (Hong - Hong FIG. 2 & ¶0104 (lines 1-5) See claim 1; FIG. 6 & ¶00138 see Claim 1; ¶0139 (lines 1-5) … UEs 601…. generates a second MAC entity, when receiving an RRC (reconfiguration) message including configuration information indicating duplicate transmission based on CA based on a respective single base station; NOTE: Second MAC in addition first MAC created – see FIG. 6 for created architecture ).  

Regarding Claim 4. Hong in view of XIAO and XIAO2 teaches: The method according to claim 1, 
furthermore Hong discloses: further comprising: establishing, the UE, the one or more secondary MAC entities corresponding to the bearer for which packet duplication mode is configured or activated when the network side configures or activates the packet duplication mode for the bearer (FIG. 6 & ¶0137-¶0138 See claim 1; ¶0139 See claim 3; NOTE: UE establishes one or more secondary MAC entities corresponding to the split bearer illustrated in FIG. 6 when packet duplication is activated for bearer and configured by network side which illustrates identical MAC structure).  

Regarding Claim 5. Hong in view of XIAO and XIAO2 teaches:  The method according to claim 4, 
furthermore Hong discloses: further comprising: releasing, by the UE, the one or more secondary MAC entities corresponding to the bearer for which packet duplication mode is configured or activated when the network side deconfigures or deactivates the packet duplication mode for the bearer (Hong -  See ¶112 (lines 6-16) discloses even when the duplicate transmission is configured for the UE, the data duplicate function may be not activated depending on configurations, whereby the activation of the duplicate transmission may be indicated through a separate signal from the base station such as through a MAC control element for each data radio bearer from the base station … may activate or deactivate the data duplicate function configured in the UE for each radio bearer through the MAC control element; NOTE: when duplicate transmission is configured the network side can activate and deactivate duplicate function – When deactivated, MAC for data bearer for which duplication enabled, can hence (or second MAC) be deactivated or released. While note utilized in this rejection appropriate disclosures are referenced in XIAO et. al US 20210112610 A1).

Regarding Claim 6. Hong in view of XIAO and XIAO2 teaches:  The method according to claim 1, 
furthermore Hong discloses: wherein prior to the transmitting, by the UE, the duplicated transmission data to the different RLC entities respectively, the method further comprises: 
receiving a mapping between the carriers and the master MAC entity and the one or more secondary MAC entities that is configured by the network side semi-statically or dynamically; 
or 
receiving a mapping between the logical channels and the master MAC entity and the one or more secondary MAC entities (Hong – See FIG. 6, FIG. 2 & ¶ 0104-0105] See claim 1; ¶0107 (lines 13-20 )….order to distinguish an RLC entity added to one MAC entity, the UE may configure a logical channel to be associated with an RLC entity, or otherwise the UE may configure a logical channel associated with the first RLC entity and a logical channel associated with the second RLC entity to the MAC entity….. the MAC entity may map data transmitted/received through one radio bearer to respective logical channels ; NOTE configuration information received from higher layer signaling includes mapping information for associated MAC entities, logical channels, and RLC that correspond to each other as illustrated in configuration shown in FIG. 6)
or 
a mapping between the logical channels and the carriers that is configured by the network side semi-statically or dynamically.

Regarding Claim 10. Hong in view of XIAO and XIAO2 teaches:  The method according to claim 1, 
furthermore Hong discloses: further comprising: determining whether to trigger a buffer state reporting (BSR) (Hong –  FIG. 2 & ¶ 00111 ….. when data duplicate transmission is activated, the UE may transmit, to the base station, a buffer status report generated by including PDCP data volume configured to be included in both a logical channel group associated with the first RLC entity and a logical channel group associated with the second RLC entity at step S230; FIG. 6, FIG. 3  & ¶ 0123 (lines 1-6) See claim 1; NOTE: when data duplication activated UE determines to generate buffer status report based upon triggering conditions); 
and reporting to the network side buffer sizes of the logical channels or logical channel groups corresponding to the master MAC entity and the one or more secondary MAC entities when it is determined the BSR is to be triggered (Hong –  FIG. 2 & ¶ 00111 see above; ¶0124 see claim 1; ¶0125… include the PDCP data volume in both a logical channel group associated with the first RLC entity and a logical channel group associated with the second RLC entity, and then transmit…;NOTE: when packet duplication is configured, the UE triggers a BSR and  transmits to network side PDCP data volume i.e. buffer sizes  associated with logical channels associated with each RLC entity and therefore corresponding MAC entity).  

Regarding Claim 11. Hong in view of XIAO and XIAO2 teaches:  The method according to claim 10, 
furthermore Hong discloses: wherein the determining whether to trigger the BSR is performed based on the UE (Hong – ¶ 0123 (lines 1-6) See claim 1; ¶ 0124 (lines 1-5 ) See claim 1; NOTE: UE transmits Buffer Status Report based upon a triggering condition).  

Regarding Claim 12. Hong in view of XIAO and XIAO2 teaches:  The method according to claim 11, 
furthermore Hong discloses: wherein the reporting to the network side the buffer sizes of the logical channels or logical channel groups corresponding to the master MAC entity and the one or more secondary MAC entities comprises: reporting to the network side the buffer sizes of the logical channels or logical channel groups corresponding to the master MAC entity and the one or more secondary MAC entities by using a carrier corresponding to any one MAC entity of the master MAC entity and the one or more secondary MAC entities (Hong – See ¶ 0122 (lines 1-7) when the data duplicate transmission is activated for the UE, the base station may receive, in duplicate, data transferred being associated with each logical channel of the UE through different carriers from each other. That is, the same data may be received in duplicate. Here, the different carriers from each other may be carriers configuring CA of the UE; In FIG. 6 & ¶0147: discloses UE and Base station in data duplication mode activated where at one of the carriers associated with each MAC has to be activated for communication – see CCa and CCb; NOTE: UE transmits Buffer Status Report based upon a triggering condition associated with logical channels for corresponding RLC & MAC using one carrier or one of carriers associated with first MAC and second MAC). 
 
Regarding Claim 13. Hong in view of XIAO and XIAO2 teaches:   The method according to claim 12, 
furthermore Hong discloses: wherein the reporting to the network side the buffer sizes of the logical channels or logical channel groups corresponding to the master MAC entity and the one or more secondary MAC entities comprises: reporting to the network side the buffer sizes of the logical channels or logical channel groups corresponding to the master MAC entity and the one or more secondary MAC entities through one BSR MAC control element (CE) (Hong – ¶ 0243 (lines 1-4) The buffer status report may be classified into a Short BSR, a Truncated BSR, and a Long BSR according to the format, along with the classification according to the type of the BSR trigger; ¶0244 & FIG. 14 (lines 1-3) is a diagram illustrating the Short BSR format, and FIG. 15 is a diagram illustrating the Long BSR format; ¶ 0245 (lines 1-4) For the Regular BSR or the Periodic BSR, if more than one LCG has data available for transmission in the transmission time interval (TTI) where the BSR is transmitted : report Long BSR. If not, report Short BSR; ¶0270 (lines 1-13) When a Regular BSR or a Periodic BSR is triggered for each of two logical channels/two logical channel groups which is included in different logical channel groups (LCG) from each other and which is associated with the radio bearer, a Long BSR maybe reported, NOTE: for multiple LCGs - long BSR MAC Control Element is utilized); 
or reporting to the network side the buffer sizes of the logical channels or logical channel groups corresponding to the master MAC entity and the one or more secondary MAC entities through a plurality of BSR MAC CEs in one MAC protocol data unit (PDU) (Hing ¶ 0243; ¶ 0245; ¶0271 see above; NOTE: for multiple LCGs - long BSR MAC Control Element is utilized when duplication is enabled and these may transmitted though the multiple carriers aggregated therefore multiple long BSR MAC Control Element is utilized).  

Regarding Claim 14. Hong in view of XIAO and XIAO2 teaches:  The method according to claim 10, 
furthermore Hong discloses: wherein the determining whether to trigger the BSR is performed based on a MAC entity (Hong - ¶0238… buffer status report should be triggered when…..¶0240…. UL resources are allocated, and number of padding bits is equal to or larger than the size of the buffer status report MAC control element plus its subheader, in which case the BSR is referred to as “Padding BSR.”; ¶0249… The BSR is transmitted through a MAC control element (MAC CE), and one MAC protocol data unit (PDU) may include one MAC BSR control element ¶0251…. A MAC entity is required to transmit one Regular/Periodic BSR at most in one …TTI; NOTE: Padding BSR triggered at the MAC entity i.e. based upon a MAC entity, when i.e. determining whether to trigger BSR when, padding meets criterion set for triggering padding BSR into MAC PDU).  

Regarding Claim 15. Hong in view of XIAO and XIAO2 teaches:  The method according to claim 14, 
furthermore Hong discloses: wherein the reporting to the network side the buffer sizes of the logical channels or logical channel groups corresponding to the master MAC entity and the one or more secondary MAC entities comprises: reporting to the network side the buffer sizes of the logical channels or logical channel groups corresponding to the master MAC entity and the one or more secondary MAC entities by using a carrier corresponding to the MAC entity or a carrier corresponding to other MAC entity (Hong – ¶0238 see claim 14; ¶ 0243 (lines 1-4) …. classified into a Short BSR, a Truncated BSR, and a Long BSR according to the format…; ¶0244 & FIG. 14 (lines 1-3) is a diagram illustrating the Short BSR format, and FIG. 15 is a diagram illustrating the Long BSR format; ¶249 see above; ¶0270 (lines 1-13) When a Regular BSR or a Periodic BSR is triggered for each of two logical channels/two logical channel groups which is included in different logical channel groups (LCG) from each other and which is associated with the radio bearer, a Long BSR maybe reported; ¶0271 (lines 1-4) The BSR including the buffer status information of each logical channel group may be transmitted through each cell /carrier exclusive to another associated with each logical channel belonging to the radio bearer in one TTI; In FIG. 6 & ¶0138 see claim 1;  NOTE: for multiple LCGs - long BSR MAC Control Element is utilized when duplication is enabled and these may transmitted though the multiple carriers aggregated therefore any or all of the associated carriers associated with first MAC entity and Second MAC entity shown may be utilized).  

Regarding Claim 16. Hong in view of XIAO and XIAO2 teaches:   The method according to claim 13, 
furthermore Hong discloses: wherein the reporting to the network side the buffer sizes of the logical channels or logical channel groups corresponding to the master MAC entity and the one or more secondary MAC entities comprises: adding identification information in the BSR MAC CE to identify a correspondence between the logical channels or logical channel groups and the MAC entities when a carrier used in BSR MAC CE transmission is not limited and there is a repetition of ID among the logical channels or logical channel groups corresponding to different MAC entities (Hong - ¶0302 (lines 22-26) a field for distinguishing a duplicate BSR from others may be included in specific indication information (e.g., logical channel identity (LCID), an index value, a distinct value, or the like); NOTE: Indicates duplicate BSR such as for duplicate data on logical channels associated with a second carrier may further mapped via specific field with an index, value or the like).  

Regarding Claim 17. Hong teaches: A method of transmitting data applied to a network side device (FIG. 3 & ¶0116…. operations of a base station; ¶0118 ….. configuring data duplicate transmission using CA; ¶0121…. RLC entities…configured according to the configuration of the base station), 
(See the rejection of Claim 1, Claim 17 recites similar and parallel features to Claim 1, and Claim 17 pertains to network side associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 17. Where applicable, minor differences between claims are noted as appropriate)
comprising: receiving, by a master medium access control (MAC) entity and one or more secondary MAC entities of a network side device, duplicated transmission data transmitted by a user equipment (UE) through different carriers when a packet duplication mode is configured or activated for a bearer (Hong – FIG. 6 Illustrate component carriers CCa and CCb mapped to corresponding RLCs and Mac of the UE and Basestation side; FIG. 3 & ¶ 0121….UE may configure with an additional RLC entity ….A plurality of additional RLC entities may be configured according to the configuration of the base station….first RLC…second RLC.…logical channel…MAC…; ¶0138 (lines 1-4) See claim 1; NOTE: UE configured according to the configuration of base station as illustrated in FIG. 6 with two MAC elements, a master MAC and a secondary MAC as disclosed/depicted, tied to respective RLC entities on the UE side, transmitting the duplicated transmission data via CCa and CCb (Carriers) to the corresponding base station side entities/network disclosed /depicted in FIG. 6, i.e. identical master MAC and Secondary MAC entities receiving  duplicated PDCP PDUs i.e. data bearer see claim 1 , transmitted from the UE with packet duplication configured/activated through different carriers); 
transmitting, by the master MAC entity and the one or more secondary MAC entities, the transmission data to different radio link control (RLC) entities through different logical channels; and transmitting, by the RLC entities, received transmission data to a Packet Data Convergence Protocol (PDCP) entity; (Hong – FIG. 6 Illustrate component carriers CCa and CCb mapped to corresponding RLCs and Mac of the UE and Basestation side with communication of data in UL and DL directions; FIG. 3 & ¶ 0121 See above; ¶0138 (lines 1-4) See claim 1; NOTE: UE configured according to the configuration of base station as illustrated in FIG. 6 with two MAC elements, a master MAC and a secondary MAC as disclosed/depicted, tied to respective RLC entities on the UE side, transmitting the duplicated transmission data via CCa and CCb (Carriers) to the corresponding base station side entities/network disclosed /depicted in FIG. 6, i.e. identical master MAC and Secondary MAC entities receiving duplicated PDCP PDUs i.e. data bearer see claim 1 , transmitted from the UE  transmitting via identical logical channel configuration duplicated data to the identical multiple RLC entities and from PDCP entities to the PDCP entities….See claim 1 for UE side operation); 
transmitting, by the master MAC entity and the one or more secondary MAC entities, the transmission data to different radio link control (RLC) entities through different logical channels; and transmitting, by the RLC entities, received transmission data to a Packet Data Convergence Protocol (PDCP) entity ( XIAO2 FIG. 1 & ¶0056  ….downlink transmission of a packet duplication MCG split DRB between a base station and user equipment (UE)….. uplink transmission of the packet duplication MCG split DRB between the base station and the UE …..adopt the same protocol architecture….the arrows in FIG. 1 are reversed; FIG. 3B & ¶0061…. FIG. 3B, one DRB is mapped to one PDCP entity, two RLC entities and two logical channels, and two MAC entities; NOTE: UE transmits duplicated PDCP PDUs via multiple RLC entities i.e. at least two RLC entities, each RLC connected to separate MAC entities associated with a master base station and secondary base station respectively i.e. at least two MAC entities a master MAC and a secondary MAC, connected via separate logical channels i.e. first RLC connected to master MAC via one logical channel and the second RLC connected to the secondary MAC via a different logical channel.  While not utilized in this rejection, appropriate disclosures are also noted in FUTAKI et al. (US-20200275315-A1) ;
wherein before the packet duplication mode is configured or activated for the bearer, the method further comprises: receiving a UE capability sent by the UE, the UE capability carrying capability indication information indicating whether a packet duplication is supported or not (See the rejection of Claim 1, Claim 17 recites similar and parallel features to Claim 1, and Claim 17 pertains to network side associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 17. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 18. Hong teaches: A user equipment (UE) (Hong – FIG. 6 illustrated User Equipment & ¶0138…UEs 601 ), 
(See the rejection of Claim 1, Claim 18 recites similar and parallel features to Claim 1, and Claim 18 pertains to UE associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate)
comprising a processor and a memory, wherein the processor is configured to read and execute a program stored in the memory (Hong –¶0378 (lines 1-18) discloses a UE with controller that implements RRC, PDCP, RLC, MAC layer functionality; XIAO – FIG. 11 & ¶0237 program running on the device … that enables the computer to implement… by controlling a central processing unit (CPU)…..The program … stored in a …memory: NOTE: computational device comprising a UE) to implement steps of the method according to claim 1 (See the rejection of Claim 1, Claim 18 recites similar and parallel features to Claim 1, and Claim 18 pertains to UE associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 19. Hong teaches: A network side device, 
(See the rejection of Claim 1, Claim 18 recites similar and parallel features to Claim 1, and Claim 18 pertains to UE associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate)
comprising a processor and a memory, wherein the processor is configured to read and execute a program stored in the memory (Hong – FIG. 19 & ¶ 0387, ¶0394:  Discloses a base station 1900 that configures carrier aggregation to a …, where the a controller 1910 controls overall operations of the base station 1900; XIAO – FIG. 15 & ¶0237 program running on the device … that enables the computer to implement… by controlling a central processing unit (CPU)…..The program … stored in a …memory NOTE: computational device comprising a base station)  to implement steps of the method according to claim 17 (See the rejection of Claim 1, Claim 19 recites similar and parallel features to Claim 17, and Claim 19 pertains to network side associated to Claim 17, and the rationale for the rejection of claim 17 applies similarly to claim 19. Where applicable, minor differences between claims are noted as appropriate).

15.            Claims 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of XIAO and XIAO2, further in view of Sharma et. al (US-20190098606-A1) referenced hereafter as “Sharma”.

Regarding Claim 7, Hong in view of XIAO and XIAO2 teaches: The method according to claim 1, 
Hong in view of XIAO and XIAO2 does not appear to explicitly disclose or strongly suggest: wherein both the master MAC entity and the one or more secondary MAC entities are configured to bear a logical channel corresponding to a bearer for which packet duplication mode is not configured or activated and logical channels corresponding to a bearer for which packet duplication mode is configured or activated;
Sharma discloses: wherein both the master MAC entity and the one or more secondary MAC entities are configured to bear a logical channel corresponding to a bearer for which packet duplication mode is not configured or activated and logical channels corresponding to a bearer for which packet duplication mode is configured or activated (Sharma – See FIG. 2 & ¶ 0032 (lines 1-15):  FIG. 2 illustrating a protocol stack that allows multi-connectivity for a user device; The protocol stack is illustrated (e.g., in FIG. 2) and described for user device 132. However, each BS may include a similar protocol stack; In FIG. 2 & ¶ 0034: Disclosed are a first bearer, Second bearer and third bearer that is a split bearer; In ¶ 0034 (lines 15 -24) A third type of bearer may be a split bearer, such as split bearer 203, in which data for the split bearer may be split or divided (split among multiple wireless links/cells, e.g., to increase throughput) or duplicated (duplicated among multiple wireless links/cells, e.g., to increase reliability) by PDCP entity 216B and then forwarded; NOTE: MAC 212 is configured to bear a first and third bearer that is split and can duplicated for redundancy and similarly MAC 222 is configured to bear a first and third bearer that is split and can duplicated for redundancy )
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hong in view of XIAO and XIAO2, with teachings of Sharma, since Sharma enables facilitating multi-connectivity significantly to improve per-user throughput and mobility robustness by allowing users/user devices to be connected simultaneously to a master cell group and secondary cell groups through a master BS and secondary BSs by aggregating radio resources to/from two BSs in an effective manner (Sharma – 0023)

Regarding Claim 9. Hong in view of XIAO and XIAO2 teaches:  The method according to claim 1, 
furthermore Hong discloses: wherein the master MAC entity is configured to bear a logical channel corresponding toa bearer for which packet duplication mode is configured or activated (Hong - FIG. 2 & ¶0105 see claim 1; FIG. 3 & ¶ 0121 See claim 2 ….A plurality of additional RLC entities may be configured according to the configuration of the base station….first RLC…second RLC.…logical channel…MAC…; FIG. 6 & ¶0137-¶0138 See claim 1….;NOTE: as disclosed and illustrated in FIG. 6, each of first RLC and second RLC entity are connected to a first and second MAC via separate channels disclosed as logical channels carrying duplicated PDCP PDUs i.e. the master is configured to bear one out of logical channels for a bearer for which packet duplication is enabled, and the secondary MAC is also configured to bear only one out of logical channels for a bearer for which packet duplication is enabled).  
Hong in view of XIAO and XIAO2 does not appear to explicitly disclose or strongly suggest: a logical channel corresponding to a bearer for which packet duplication mode is not configured or activated and logical channels corresponding to a bearer for which packet duplication mode is configured or activated;
Sharma discloses: wherein the master MAC entity is configured to bear a logical channel corresponding to a bearer for which packet duplication mode is not configured or activated and logical channels corresponding to a bearer for which packet duplication mode is configured or activated (Sharma – See FIG. 2 & ¶ 0032 (lines 1-15):  FIG. 2 illustrating a protocol stack that allows multi-connectivity for a user device; The protocol stack is illustrated (e.g., in FIG. 2) and described for user device 132. However, each BS may include a similar protocol stack; In FIG. 2 & ¶ 0034: Disclosed are a first bearer, Second bearer and third bearer that is a split bearer; In ¶ 0034 (lines 15 -24) A third type of bearer may be a split bearer, such as split bearer 203, in which data for the split bearer may be split or divided (split among multiple wireless links/cells, e.g., to increase throughput) or duplicated (duplicated among multiple wireless links/cells, e.g., to increase reliability) by PDCP entity 216B and then forwarded; NOTE: MAC 212 is configured to bear a first bearer, and third bearer that is split and can duplicated for redundancy );
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hong in view of XIAO and XIAO2, with teachings of Sharma, since Sharma enables facilitating multi-connectivity significantly to improve per-user throughput and mobility robustness by allowing users/user devices to be connected simultaneously to a master cell group and secondary cell groups through a master BS and secondary BSs by aggregating radio resources to/from two BSs in an effective manner (Sharma – 0023)

Allowable Subject Matter
 16.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable contingent upon or subject to all of the following conditions:
(1)  that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that all independent claims were amended with similar features and the amendments were submitted in a formal response,
(3) that the claim limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations,
(4) that all pending issues associated with the claims including:
 	(a) clarifying applicable issues related with claim objections under minor informalities and/or 112 rejections, 
(b) issues related with the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations, including the independent claims, 
are all acceptably resolved, and do not result in a case where, given the scope of any applicant claimed amendments and/or arguments, examination would require would require further consideration.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 8, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein when one of the one or more secondary MAC entities is released, the logical channel corresponding to the bearer for which packet duplication mode is not configured or activated that is borne on the released one of the one or more secondary MAC entities is automatically transferred to be borne on the master MAC entity”.

The examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo-Thu & Alternate Fri 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        12/02/2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414